 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 1 of 9 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

                                          CASE NO.:

DENISE KOCAK,

         Plaintiff,

v.

PALM SHORES RETIREMENT
COMMUNITY, INC.,
a Florida Not For Profit Corporation,

     Defendant.
________________________________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, DENISE KOCAK (“Ms. Kocak” or “Plaintiff”), brings this action

pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et

seq. (“the FMLA”), seeking recovery from PALM SHORES RETIREMENT

COMMUNITY, INC. (“PSRC” or “Defendant”) for back pay, an equal amount as

liquidated damages, other monetary damages, reinstatement, injunctive relief,

equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees and

costs.

                      PARTIES, JURISDICTION, AND VENUE
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 2 of 9 PageID 2




      1. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1337 and the FMLA, and the authority to grant declaratory relief under the FMLA,

and pursuant to 28 U.S.C. § 2201, et seq.

      2. At all times relevant hereto, Plaintiff was an employee of Defendant, and

resided in Pinellas County, Florida.

      3. Defendant is a Florida not for profit corporation that is located in Florida

and does business in Pinellas County, Florida, and is therefore within the jurisdiction

of this Court.

      4. Plaintiff worked for Defendant in St. Petersburg, Pinellas County, Florida,

and therefore venue is proper in this Court.

      5.   At all times relevant hereto, Defendant was an employer covered by the

FMLA, because it was engaged in commerce or in an industry affecting commerce

which employed 50 or more employees within 75 miles of where Plaintiff worked,

for each working day during each of 20 or more calendar workweeks, prior to

seeking leave under the FMLA.

      6.   At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that she: (a) suffered from a serious health

condition(s) as defined by the FMLA, necessitating Plaintiff to take FMLA leave;

and (b) was employed by Defendant for at least 12 months and worked at least 1,250
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 3 of 9 PageID 3




hours during the relevant 12-month period prior to her seeking to exercise her rights

to FMLA leave.

                           FACTUAL ALLEGATIONS

      7.   Plaintiff worked for Defendant, most recently as the Director of

Defendant’s Assisted Living Department, from May of 1997, until her unlawful and

retaliatory termination on May 19, 2020.

      8.   Beginning in early 2016, PSRC assigned Ms. Kocak to an inhumanely

demanding work schedule that required Ms. Kocak to work six (6) consecutive

shifts, each at least ten (10) hours spanning up to sixteen (16) hours.

      9.   By January of 2020, due to the extreme stress of Ms. Kocak’s work

environment and the demanding schedule, Ms. Kocak began experiencing flare-ups

of her serious health condition, asthma, and even suffered a period of illness due to

a related severe chest infection, though only missing one (1) day of work.

      10. By April of 2020, Ms. Kocak’s condition had deteriorated significantly

due to the ongoing stress, long hours, and abuse from PSRC’s Executive Director,

Jan Bigelow.

      11. By this time, thanks to the stress, workload, and Ms. Bigelow’s abuse

and harassment, Ms. Kocak was also suffering from symptoms of two (2) other

serious health conditions: stress-induced insomnia and anxiety.
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 4 of 9 PageID 4




      12. On April 2, 2020, Ms. Kocak disclosed her serious health conditions to

PSRC, specifically to Human Resources Director, Ms. Samantha Bruner, and

requested from PSRC information about her options for medical leave in order to

treat and address her serious health conditions.

      13. Ms. Kocak was approved for unpaid leave under the FMLA, beginning

on April 6, 2020, up until April 30, 2020.

      14. Toward the end of April 2020, Ms. Kocak observed that she had not

experienced sufficient improvement in her serious health conditions and was thus

not yet able to return to the strenuous and stressful work environment at PSRC.

      15. During a follow-up appointment, Ms. Kocak’s physician confirmed that

more time was needed, and recommended that Ms. Kocak’s leave under the FMLA

be extended for another two (2) weeks at minimum.

      16. Ms. Kocak immediately notified PSRC about her approved extension of

FMLA leave in order to further treat and address her serious health conditions.

      17. Ms. Kocak’s physician promptly faxed the FMLA certification and other

requisite FMLA paperwork approving Ms. Kocak’s extended leave directly to

PSRC.

      18. Despite Ms. Kocak’s physician’s office having received confirmation

that the requisite FMLA certification and paperwork was successfully delivered to
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 5 of 9 PageID 5




PSRC, PSRC denied having received any of the requisite paperwork from Ms.

Kocak or her physician’s office.

      19. Ms. Kocak dutifully continued her efforts to ensure that PSRC received

the required FMLA certification and any other requisite paperwork.

      20. Ms. Kocak also continued to keep PSRC informed of any necessary

absences in addition to the status of her health conditions.

      21. PSRC nevertheless continued to deny receipt of Ms. Kocak’s FMLA

certification and other FMLA requisite paperwork.

      22. Overall, Ms. Kocak’s physician’s office faxed the requisite FMLA

paperwork to PSRC on multiple occasions, even sending the documents through two

(2) different facsimile numbers, without error.

      23. PSRC’s actions, specifically its nonsensical and insistent denial of

receipt of Ms. Kocak’s requisite FMLA paperwork, constituted purposeful

obscuration of the process of submitting the requisite paperwork for an approved

extension of FMLA leave, in interference with Ms. Kocak’s FMLA rights.

      24. In a letter dated May 19, 2020, PSRC informed Ms. Kocak that she had

been terminated for alleged “job abandonment.”

      25. PSRC had no legitimate, non-discriminatory, non-retaliatory reason for

taking this adverse employment action against Ms. Kocak.
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 6 of 9 PageID 6




       26. Defendant’s adverse employment actions were taken to interfere with,

and in retaliation for, Ms. Kocak notifying PSRC of her serious health conditions,

and in retaliation for Ms. Kocak utilizing unpaid leave pursuant to the FMLA in

order to treat and address same.

       27. PSRC’s stated reason for Ms. Kocak’s termination is a pretext, designed

to cover up FMLA interference and retaliation.

       28. Defendant’s conduct constitutes intentional interference and retaliation

under the FMLA.

       29. The timing of Ms. Kocak’s use of what should have been protected

FMLA leave, and Defendant’s termination of her employment, alone demonstrates

a causal and temporal connection between her protected activity and the illegal

actions taken against her by Defendant.

       30. Defendant purposefully and intentionally interfered with and retaliated

against Plaintiff for her utilization of what should have been protected FMLA leave.

       31. As a result of Defendant’s illegal conduct, Plaintiff has suffered damages,

including loss of employment, wages, benefits, and other remuneration to which she

is entitled.

       32. Defendant lacked a subjective or objective good faith basis for its actions,

and Plaintiff is therefore entitled to liquidated damages.
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 7 of 9 PageID 7




       33. Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

to represent her in the litigation and has agreed to pay the firm a reasonable fee for

its services.

          COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       34. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-33, above.

       35. At all times relevant hereto, Plaintiff was protected by the FMLA.

       36. At all times relevant hereto, Plaintiff was protected from interference

under the FMLA.

       37. At all times relevant hereto, Defendant interfered with Plaintiff by falsely

denying its repeated receipt of FMLA forms from Ms. Kocak and Ms. Kocak’s

physician, and by refusing to allow Plaintiff to exercise her FMLA rights freely.

       38. As a result of Defendant’s willful and unlawful acts via interfering with

Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

       39. As a result of Defendant’s willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

       WHEREFORE, Plaintiff requests that this Court enter an Order awarding her

back pay, an equal amount as liquidated damages, other monetary damages,
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 8 of 9 PageID 8




equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.

          COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

      40. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-33, above.

      41. At all times relevant hereto, Plaintiff was protected by the FMLA.

      42. At all times relevant hereto, Plaintiff was protected from retaliation under

the FMLA.

      43. At all times relevant hereto, Defendant retaliated against Plaintiff by

falsely denying its repeated receipt of FMLA forms from Ms. Kocak and her

physician, and by terminating her employment for utilizing FMLA leave.

      44. Defendant acted with the intent to retaliate against Plaintiff, because

Plaintiff exercised or attempted to exercise her rights to take approved leave pursuant

to the FMLA.

      45. As a result of Defendant’s intentional, willful, and unlawful acts by

retaliating against Plaintiff for exercising or attempting to exercise her rights

pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

      46. As a result of Defendant’s willful violations of the FMLA, Plaintiff is

entitled to liquidated damages.
 Case 8:21-cv-00310-KKM-SPF Document 1 Filed 02/09/21 Page 9 of 9 PageID 9




      WHEREFORE, Plaintiff requests that this Court enter an Order awarding her

back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.



                              DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so triable.



DATED this 9th day of February, 2021.

                                        Respectfully Submitted,

                                        /s/ Noah E. Storch
                                        Noah E. Storch, Esq.
                                        Florida Bar No. 0085476
                                        RICHARD CELLER LEGAL, P.A.
                                        10368 W. SR. 84, Suite 103
                                        Davie, Florida 33324
                                        Telephone: (866) 344-9243
                                        Facsimile: (954) 337-2771
                                        E-mail: noah@floridaovertimelawyer.com

                                        Attorneys for Plaintiff
